Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 7/27/2022, claims 18-37 are pending.  The amendments obviate the previous 35 U.S.C. 112 rejections and those rejections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
In regards to the combination of Esposito in view of Ninomiya, Applicant argues one of ordinary skill in the art would not have combined the teachings of Esposito with the teachings of Ninomiya.  Applicant argues though Esposito discloses different uses of the lock elements such as tourniquets or cargo straps, Ninomiya is directed at coupling both ends of a string body such as a necklace, bracelet, waist belt or other removable belts (page 9).  Applicant argues the lock elements disclosed by Ninomiya are not suitable for use in a tourniquet since the lock elements fail to enable to adjust a length of a belt/necklace.  Therefore, one of ordinary skill in the art would not seek to improve a lock element for a tourniquet in association with a strap, with aspects of a lock merely intended to couple two ends of a fashion accessory.
The Examiner respectfully disagrees.  Esposito is not directed to a magnetic coupling for only a tourniquet or cargo strap.  As discussed in [0084] of Esposito, “the quick-connect coupler can be combined with a strap to form an all-purpose binding device 1000 used for a variety of purposes.”  Therefore, as discussed in the office action dated 4/27/2022, it is the Examiner’s position that in light of this disclosure by Esposito (especially the underlined portions above), one of ordinary skill in the art would in fact have looked to other magnetic coupling teachings since Esposito is directed to an all-purpose quick-connect coupling. The teachings of Ninomiya would have been of interest to one of ordinary skill in the art in possession of Esposito since Ninomiya is in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely magnetic locks.  The Examiner did not rely on Ninomiya for the for teaching the movable aspect of the lock.  This feature was already discussed and/or taught by Ninomiya and/or Brown.  Instead, Ninomiya was relied upon for the specific aspects of the magnetic lock mechanism itself, namely the web and chamber cooperation.  Ninomiya is not required to teach the movable aspect of the lock.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The base of the web (top base of projected piece 67’ which connects to the remainder of the lock element) in Ninomiya is wider than the tip of the web (bottom edge of projected piece 57’) for easy sliding and removal ([0066]).  Ninomiya teaches this shape allows the tip of the web (an apex of the slide projected piece 67), which has been in contact with a deepest bottom portion of the chamfer (68'), moves from the deepest portion to a shallow portion of the chamfer (68'), the web (67) floats by difference in depth. As a result, the joint surfaces (55) and (55') of the two lock elements move in directions away from each other ([0077]).  It is the Examiner’s position that since both Esposito and Ninomiya are directed to an quick/easy sliding interplay of magnetic lock elements it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look at the teachings of the magnetic lock mechanism itself and to modify the web and chamfer configuration of Esposito to have the base wider than the tip and a chamfer accordingly for accepting this shape as taught by Ninomiya, to allow for a sliding guidance of the web into the chamfer, while providing a secured lock ([0066]). This would advantageously assist the device of Esposito since Esposito’s goal is to provide a quick-connect coupling ([0003])
Applicant further argues the lock elements by Ninomiya are to be easily separated without both hands but not easily separated in a direction, P1, in which a pulling force is applied as shown in Fig. 1 (page 9).  Applicant argues that in contrast, for use in a tourniquet, lock elements are needed that are not easily separated in more directions than the direction of P1 of the pulling force.  In particular, the magnets of the tourniquet must be strong enough to prevent an easy separation of the lock elements in at least the direction opposite to the magnetic forces pulling the lock elements into each other.  Therefore, one of ordinary skill in the art would deem the lock elements and magnets of Ninomiya not suitable for use with the tourniquet of Esposito.  As noted above, the quick-connect coupling of Esposito is not limited to only cargo straps or tourniquets as disclosed by Esposito as an all-purpose quick-connect coupling.  Nonetheless, as further noted above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   The Examiner has not modified Esposito in a way that is replacing the lock of Esposito with the lock of Ninomiya.  The Examiner is not suggesting one of ordinary skill in the art substitute the magnets (and therefore the magnetic strength) of the magnets in Ninomiya with the magnets of Esposito.  The necessary strength of the magnets for a tourniquet are already provided by Esposito as Esposito is explicitly directed to a magnetic coupling for tourniquets in one example.  The Examiner has cited Ninomiya to simply teach the shape and size difference between the base and tip of the web.  Therefore, the combination would still result in a lock having the necessary magnetic strength (as provided by Esposito) for maintaining a coupling for a tourniquet.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 11), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner has not relied upon Applicant’s application as a roadmap for navigating the prior art to arrive at Applicant’s invention.  The Examiner has set out the facts of what is taught in both references, their relevance to one another, and why one of ordinary skill in the art in possession of Esposito would look to Ninomiya with explicit citations for reasoning and rationale in the obviousness rejection.
Therefore, Applicant’s arguments are unpersuasive and the rejections are hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “locking mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is unclear which mechanism as discussed in the specification is being referred to.  Paragraph [0044] of the publication discloses a locking mechanism being for example, a rocker, a wedge, a tongue, a roughened surface or a pressure roll with the locking device (205).  Paragraph [0045] further discusses a magnetic locking mechanism used for magnetic connection of the two lock elements 201, 202.  This appears to be separate and different from the locking mechanism of paragraph [0044].  Claim 28 recites “a locking mechanism…is provided in the movably arranged lock” and therefore one would assume Applicant is referring to the first described locking mechanism above of paragraph [0044] and as shown in Fig. 4. However, claim 28 further recites “the locking mechanism is magnetically equipped.”  There is no disclosure of the first discussed locking mechanism (of a rocker, a wedge, a tongue, a roughened surface or a pressure roll with the locking device) being magnetically equipped.  Instead, this appears to be in reference to the second discussed magnetic locking mechanism of paragraph [0045].  Therefore, the language appears to invoke 35 U.S.C. 112(f) but it is unclear the link to the specification.  Therefore, for examination purposes, the Examiner will interpret this as referring to the second discussed locking mechanism of paragraph [0045] since the claim requires the mechanism to be magnetically equipped and interpret the locking mechanism as the magnet of claim 1 as paragraph [0045] discusses magnet 3.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 19, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito (US 2014/0277103) in view of Ninomiya (US 2012/0044031).
Claims 18 and 19. Esposito discloses a lock (200) for a device (100) for constricting vessels ([0001]-[0003], [0058]), comprising: at least two lock elements (204, 208), which are connected detachably to one another, wherein one of the lock elements (208) is fixedly connectable with a constricting belt (Fig. 2; the lock is capable of being glued or otherwise adhered to the belt in a fixed manner) and the other lock element (204) is arranged movably on the constricting belt (Figs. 2-3; belt 100 is weaved through weaving bar 308 and into openings 304; such openings provide an adjustable loop of belt as is known in the art) , wherein one of the lock elements (208) is provided with at least one chamfer (224) located on at least one external edge of a side facing the other lock element (top side as seen in Figs. 2, 4) and the other lock element (204) is provided with at least one web (212) located on at least on external edge thereof (Figs. 2, 3; [0061]), wherein the at least one chamfer corresponds with the at least one web of the respectively opposing lock element for a sliding interplay of the lock elements (Fig. 6; [0077]), wherein magnets (228, 232), which act with their magnetic fields between both lock elements and which pull the lock elements into one another by their opposite polarity, are connected to the lock elements (Fig. 2; [0062], [0063]).
Esposito discloses the at least one web (212) on the lock element (204) has a base (top portion of buckle tongue 212 connected to the remainder of buckle member 204) and a tip (bottom tip of buckle tongue 212) (Figs. 2, 3; [0067]), Esposito discloses the web (212) is sloped to allow easy fitting into the chamfer ([0066], [0067]) but fails to  the base is wider than the tip.  Esposito discloses one of ordinary skill in the art will recognize the magnetic lock can be used for applications other than tourniquets and can be used as a quick-connection coupler (1004) for various other things ([0084]).  
Therefore, one of ordinary skill in the art would have looked to other magnetic coupling teachings. In a field reasonably pertinent to the particular problem with which Applicant was concerned, namely magnetic locks, Ninomiya teaches a magnetic lock (Fig. 13), wherein a first lock element (53’) is provided with a web (67’) on an external edge facing a second lock element (53), wherein the second lock element (53) is provided with a chamfer (68) for sliding interplay with the web of the first lock.  The base of the web (top base of projected piece 67’ which connects to the remainder of the lock element) is wider than the tip of the web (bottom edge of projected piece 57’) for easy sliding and removal ([0066]).  Ninomiya teaches this shape allows the tip of the web (an apex of the slide projected piece 67), which has been in contact with a deepest bottom portion of the chamfer (68'), moves from the deepest portion to a shallow portion of the chamfer (68'), the web (67) floats by difference in depth. As a result, the joint surfaces (55) and (55') of the two lock elements move in directions away from each other ([0077]).  Therefore, since both Esposito and Ninomiya are directed to an easy sliding interplay of magnetic lock elements it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the web and chamfer configuration of Esposito to have the base wider than the tip and a chamfer accordingly for accepting this shape as taught by Ninomiya, to allow for a sliding guidance of the web into the chamfer, while providing a secured lock ([0066]).
The combination fails to explicitly disclose the base is at least 0.1 mm wider than the tip (as per claim 18), and more specifically the base is 0.5 mm to 5 mm wider than the tip (as per claim 19).  However, Applicant has not provided evidence of the criticality of the claimed dimensions in the instant specification. In the published application, paragraphs [0025] and [0046] of the specification, Applicant discloses " the base is at least 0.1 mm, preferably 0.5 mm to 5 mm wider than the tip, and the chamfers are designed corresponding to the webs, so that an easily sliding interplay of both lock elements with one another is guaranteed, which can be improved further by at least one flexible web” and “ [f]or better handling of the lock 2, they can be somewhat wider towards the lock element 201, 202 in the manner that the webs 203 on the lock element 201, 202 have a base 203a and a tip 203b, wherein the base 203a is at least 0.1 mm, preferably 0.5 mm to 5 mm wider than the tip 203b.”  However, Applicant has not provided evidence, such as how the specific claimed dimensions have unexpected results in locking over the prior art.  
Like the instant Application, the web and chamfer of Ninomiya is designed such that the base is wider than the tip to allow for easy handling and easy sliding interplay of the web into the chamfer for the magnetic lock (Ninomiya: [0066]).  Since both the invention and prior art are directed to magnetic locks comprising a web having a wider base than the tip for easy sliding interplay in magnetic couplers, it is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have been able to discover the optimum difference in width between the base and the tip of the web through routine experimentation for the desired sliding interplay.  Therefore, the claimed value and range of widths are merely values discoverable by routine skill in the art and fails to patentably distinct the claimed invention of claims 18 and 19 from the prior art.
Claim 21. The combination discloses the invention substantially as claimed above, wherein Esposito discloses the at least one chamfer defines at least one groove (224) and the at least one web is provided with at least one tongue (212) (Figs. 2-7; [0061]).
Claim 22. The combination discloses the invention substantially as claimed above, wherein Esposito discloses the at least one groove of one of the lock elements corresponds with the at least one tongue of the other one of the lock elements (Figs. 2-7; [0061], [0062]).
Claim 23. The combination discloses the invention substantially as claimed above, wherein Esposito discloses one of the at least one web with the at least one tongue (212) and the at least one chamfer with the at least one groove (224) are connected to one of the movable (204) and the fixed (208) lock element (Figs. 2-7).
Claim 24. The combination discloses the invention substantially as claimed above, wherein Esposito discloses the at least one web is arranged on the one of the lock elements at an angle of between 30 and 150 degrees to the lock element ([0067]).
Claim 25. The combination discloses the invention substantially as claimed above, wherein Ninomiya discloses the at least one web is executed arcuate in the direction of the other opposing lock element (Fig. 13).
Claim 26. The combination discloses the invention substantially as claimed above, wherein the at least one chamfer is designed corresponding to the web (Esposito: Figs. 2-7; [0061], [0062]; Ninomiya: Fig. 13; [0066]).
Claim 27. The combination discloses the invention substantially as claimed above, wherein Esposito discloses a locking of the lock takes place due to the magnetic fields of the magnets between both lock elements ([0078]).
Claim 28. The combination discloses the invention substantially as claimed above, wherein Esposito discloses a locking mechanism (228) is provided in the movably arranged lock (204) and the magnetic force of the connected lock elements initiates the belt locking in that the locking mechanism is magnetically equipped and the constricting belt is blocked in at least one direction when the lock is closed ([0078], [0083], i.e. vertical separation of the locks are not available upon locking of the two lock elements, therefore the belt is blocked at least in the lateral direction of opening).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito in view of Ninomiya as applied to claim 18 above, and further in view of Sumroy (US 2015/0052709).
Claim 20. The combination discloses the invention substantially as claimed above, but fails to disclose the lock when opened, after overcoming a magnetic potential maximum, is supported by repellent forces.
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely magnetic locks, Sumroy teaches a magnetic clasp having two lock elements (14, 18), each lock element having a magnet for connecting the two lock elements via the attraction of the magnets (Figs. 1-3; [0033]-[0037]).  The magnetic lock is then supported by repellant forces upon opening of the lock elements ([0013], [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to allow the magnets to have repellent forces upon opening as taught by Sumroy since such a configuration would allow the repellent forces in assisting of a quick opening of the lock.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito in view of Ninomiya as applied to claim 18 above, and further in view of Dimino et al (US 2018/0228497).
Claims 29 and 30. The combination discloses the invention substantially as claimed above but fails to disclose inside one lock element there is arranged a locking device with a surface relief, wherein the surface relief is a counterpart to the constricting belt that is provided with a corresponding surface relief.
However, in the same field of endeavor, Dimino et al teaches a locking tourniquet, wherein a lock element (2) is provided with a weaving bar and two openings for the strap (11) to loop through (Fig. 4 illustrates the threading through of strap (11) onto the lock element (2) through a first opening, Fig. 3 illustrates how the strap (11) goes around the weave bar and is then threaded through the second opening; this is therefore the equivalent of lock element 204 in Esposito).  The inside of the lock element is arranged with a locking device with a surface relief (156) (Fig. 6) for cooperating with a corresponding counterpart surface relief (7) on the strap (11) (Figs. 1-4; [0057], [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the inside of one lock element arranged with a locking device having a surface relief, wherein the surface relief is a counterpart to the constricting belt that is provided with a corresponding surface relief, as taught by Dimino et al, since such a configuration provides an additional locking mechanism so that the belt cannot inadvertently loosen during a critical procedure of constricting blood flow ([0061]).

Claims 31, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito in view of Brown (US 2017/0112503) and Ninomiya.
Claim 31. Esposito discloses a hygienic device (100) for constricting vessels ([0001]-[0003], [0058], wherein the term “hygienic” is intended use and the device of Esposito is capable of staying clean – ([0069], [0075]), comprising: a constricting belt (104, 1008), and a lock (200) comprising: at least two lock elements (204, 208), which are connected detachably to one another, wherein one of the lock elements (208) is provided with at least one chamfer (224) located on at least one external edge of a side facing the other lock element (top side as seen in Figs. 2, 4) and the other lock element (204) is provided with at least one external edge with at least one web (212) on at least one external edge thereof (Figs. 2, 3; [0061]), wherein the at least one chamfer corresponds with the at least one web of the respectively opposing lock element for a sliding interplay of the lock elements (Fig. 6; [0077]), wherein magnets, which act with their magnetic fields between both lock elements and which pull the lock elements into one another by their opposite polarity, are connected to the lock elements (Fig. 2; [0062], [0063]).
Esposito discloses the at least one web (212) on the lock element (204) has a base (top portion of buckle tongue 212 connected to the remainder of buckle member 204) and a tip (bottom tip of buckle tongue 212) (Figs. 2, 3; [0067]), Esposito discloses the web (212) is sloped to allow easy fitting into the chamfer ([0066], [0067]) but fails to  the base is wider than the tip.  Esposito discloses one of ordinary skill in the art will recognize the magnetic lock can be used for applications other than tourniquets and can be used as a quick-connection coupler (1004) for various other things ([0084]).  
Therefore, one of ordinary skill in the art would have looked to other magnetic coupling teachings. In a field reasonably pertinent to the particular problem with which Applicant was concerned, namely magnetic locks, Ninomiya teaches a magnetic lock (Fig. 13), wherein a first lock element (53’) is provided with a web (67’) on an external edge facing a second lock element (53), wherein the second lock element (53) is provided with a chamfer (68) for sliding interplay with the web of the first lock.  The base of the web (top base of projected piece 67’ which connects to the remainder of the lock element) is wider than the tip of the web (bottom edge of projected piece 57’) for easy sliding and removal ([0066]).  Ninomiya teaches this shape allows the tip of the web (an apex of the slide projected piece 67), which has been in contact with a deepest bottom portion of the chamfer (68'), moves from the deepest portion to a shallow portion of the chamfer (68'), the web (67) floats by difference in depth. As a result, the joint surfaces (55) and (55') of the two lock elements move in directions away from each other ([0077]).  Therefore, since both Esposito and Ninomiya are directed to an easy sliding interplay of magnetic lock elements it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the web and chamfer configuration of Esposito to have the base wider than the tip and a chamfer accordingly for accepting this shape as taught by Ninomiya, to allow for a sliding guidance of the web into the chamfer, while providing a secured lock ([0066]).
The combination fails to explicitly disclose the base is at least 0.1 mm wider than the tip.  However, Applicant has not provided evidence of the criticality of the claimed dimensions in the instant specification. In the published application, paragraphs [0025] and [0046] of the specification, Applicant discloses " the base is at least 0.1 mm, preferably 0.5 mm to 5 mm wider than the tip, and the chamfers are designed corresponding to the webs, so that an easily sliding interplay of both lock elements with one another is guaranteed, which can be improved further by at least one flexible web” and “ [f]or better handling of the lock 2, they can be somewhat wider towards the lock element 201, 202 in the manner that the webs 203 on the lock element 201, 202 have a base 203a and a tip 203b, wherein the base 203a is at least 0.1 mm, preferably 0.5 mm to 5 mm wider than the tip 203b.”  However, Applicant has not provided evidence, such as how the specific claimed dimensions have unexpected results in locking over the prior art.  
Like the instant Application, the web and chamfer of Ninomiya is designed such that the base is wider than the tip to allow for easy handling and easy sliding interplay of the web into the chamfer for the magnetic lock (Ninomiya: [0066]).  Since both the invention and prior art are directed to magnetic locks comprising a web having a wider base than the tip for easy sliding interplay in magnetic couplers, it is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have been able to discover the optimum difference in width between the base and the tip of the web through routine experimentation for the desired sliding interplay.  Therefore, the claimed value and range of widths are merely values discoverable by routine skill in the art and fails to patentably distinct the claimed invention of claim 31 from the prior art.
Esposito further discloses one lock element (204) is arranged movably on the constricting belt (Figs. 2-3; belt 100 is weaved through waving bar 308 and into openings 304; such openings provide an adjustable loop of belt as is known in the art).  Esposito illustrates the other lock element (208) has the belt received around a bar (408) to connect the strap (Fig. 4; [0070]) but fails to explicitly disclose this is a fixed connection. 
However, one of ordinary skill in the art will recognize that when the end of a strap is wound around a bar, the end should be secured to allow tension to be applied to the lock element.  Brown teaches a medical tourniquet having a lock element (16) like Esposito that has the end of a belt (14) received around a bar of the lock (Fig. 2), wherein the lock is fixedly connected to the strap via a stitching (19) ([0041]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the lock element (208) of Esposito is fixedly connected to the belt in order to allow tension to be applied to the tourniquet when the tourniquet is tightened.  In other words, if the belt wrapped around bar (408) was not fixedly connected, tension would not be able to be applied to the tourniquet as the lock element (208) would slide right off the belt when a force is pulled o the lock element (208).
Claim 33. The combination discloses the invention substantially as claimed above, wherein Esposito discloses the constricting belt is provided with an anti-friction coating ([0059] incorporates by reference US Patent 7892253; hereinafter as “Esposito ‘253, wherein Esposito ‘253 discloses in col. 7, ll. 8-14 the strap is provided with an anti-friction coating of lubricant).
Claim 37. Esposito discloses a blood pressure cuff comprising: a hygienic device (100) for constricting vessels ([0001]-[0003], [0058], wherein the term “hygienic” is intended use and the device of Esposito is capable of staying clean – ([0069], [0075]), comprising: a constricting belt (104, 1008), and a lock (200) comprising: at least two lock elements (204, 208), which are connected detachably to one another, wherein one of the lock elements (208) is provided with at least one chamfer (224) located on at least one external edge of a side facing the other lock element (top side as seen in Figs. 2, 4) and the other lock element (204) is provided with at least one web (212) on at least one external edge thereof (Figs. 2, 3; [0061]), wherein the at least one chamfer corresponds with the at least one web of the respectively opposing lock element for a sliding interplay of the lock elements (Fig. 6; [0077]), wherein magnets, which act with their magnetic fields between both lock elements and which pull the lock elements into one another by their opposite polarity, are connected to the lock elements (Fig. 2; [0062], [0063]).
Esposito discloses the at least one web (212) on the lock element (204) has a base (top portion of buckle tongue 212 connected to the remainder of buckle member 204) and a tip (bottom tip of buckle tongue 212) (Figs. 2, 3; [0067]), Esposito discloses the web (212) is sloped to allow easy fitting into the chamfer ([0066], [0067]) but fails to  the base is wider than the tip.  Esposito discloses one of ordinary skill in the art will recognize the magnetic lock can be used for applications other than tourniquets and can be used as a quick-connection coupler (1004) for various other things ([0084]).  
Therefore, one of ordinary skill in the art would have looked to other magnetic coupling teachings. In a field reasonably pertinent to the particular problem with which Applicant was concerned, namely magnetic locks, Ninomiya teaches a magnetic lock (Fig. 13), wherein a first lock element (53’) is provided with a web (67’) on an external edge facing a second lock element (53), wherein the second lock element (53) is provided with a chamfer (68) for sliding interplay with the web of the first lock.  The base of the web (top base of projected piece 67’ which connects to the remainder of the lock element) is wider than the tip of the web (bottom edge of projected piece 57’) for easy sliding and removal ([0066]).  Ninomiya teaches this shape allows the tip of the web (an apex of the slide projected piece 67), which has been in contact with a deepest bottom portion of the chamfer (68'), moves from the deepest portion to a shallow portion of the chamfer (68'), the web (67) floats by difference in depth. As a result, the joint surfaces (55) and (55') of the two lock elements move in directions away from each other ([0077]).  Therefore, since both Esposito and Ninomiya are directed to an easy sliding interplay of magnetic lock elements it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the web and chamfer configuration of Esposito to have the base wider than the tip and a chamfer accordingly for accepting this shape as taught by Ninomiya, to allow for a sliding guidance of the web into the chamfer, while providing a secured lock ([0066]).
The combination fails to explicitly disclose the base is at least 0.1 mm wider than the tip.  However, Applicant has not provided evidence of the criticality of the claimed dimensions in the instant specification. In the published application, paragraphs [0025] and [0046] of the specification, Applicant discloses " the base is at least 0.1 mm, preferably 0.5 mm to 5 mm wider than the tip, and the chamfers are designed corresponding to the webs, so that an easily sliding interplay of both lock elements with one another is guaranteed, which can be improved further by at least one flexible web” and “ [f]or better handling of the lock 2, they can be somewhat wider towards the lock element 201, 202 in the manner that the webs 203 on the lock element 201, 202 have a base 203a and a tip 203b, wherein the base 203a is at least 0.1 mm, preferably 0.5 mm to 5 mm wider than the tip 203b.”  However, Applicant has not provided evidence, such as how the specific claimed dimensions have unexpected results in locking over the prior art.  
Like the instant Application, the web and chamfer of Ninomiya is designed such that the base is wider than the tip to allow for easy handling and easy sliding interplay of the web into the chamfer for the magnetic lock (Ninomiya: [0066]).  Since both the invention and prior art are directed to magnetic locks comprising a web having a wider base than the tip for easy sliding interplay in magnetic couplers, it is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have been able to discover the optimum difference in width between the base and the tip of the web through routine experimentation for the desired sliding interplay.  Therefore, the claimed value and range of widths are merely values discoverable by routine skill in the art and fails to patentably distinct the claimed invention of claim 37 from the prior art.
Esposito further discloses one lock element (204) is arranged movably on the constricting belt (Figs. 2-3; belt 100 is weaved through waving bar 308 and into openings 304; such openings provide an adjustable loop of belt as is known in the art).  Esposito illustrates the other lock element (208) has the belt received around a bar (408) to connect the strap (Fig. 4; [0070]) but fails to explicitly disclose this is a fixed connection. 
However, one of ordinary skill in the art will recognize that when the end of a strap is wound around a bar, the end should be secured to allow tension to be applied to the lock element.  Brown teaches a medical tourniquet having a lock element (16) like Esposito that has the end of a belt (14) received around a bar of the lock (Fig. 2), wherein the lock is fixedly connected to the strap via a stitching (19) ([0041]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the lock element (208) of Esposito is fixedly connected to the belt in order to allow tension to be applied to the tourniquet when the tourniquet is tightened.  In other words, if the belt wrapped around bar (408) was not fixedly connected, tension would not be able to be applied to the tourniquet as the lock element (208) would slide right off the belt when a force is pulled o the lock element (208).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito in view of Brown and Ninomiya as applied to claim 31 above, and further in view of Bertram (DE 4412832; wherein the English translation is cited below).
Claim 32. The combination discloses the invention substantially as claimed above but fails to disclose the constricting belt consists of a textile-free material.
However, in the same field of endeavor, Bertram teaches a tourniquet made of silicone (page 2, paragraph 1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination to have the belt consists of a textile-free material, such as silicone, as taught by Bertram, since such a material allows the user to autoclave and sterilize the tourniquet without problems (page 2, paragraph 1).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito in view of Brown and Ninomiya as applied to claim 33 above, and further in view of Van Bonn et al (US 2010/0063206).
Claim 34. The combination discloses the invention substantially as claimed above the anti-friction coating consists of a surface fluorination.  Esposito ‘253 as incorporated by reference, broadly refers a powder or lubricant to reduce friction (col. 7, ll. 8-14).  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned, namely providing a reduced friction surface, Van Bonn et al teaches treating surfaces with fluorination ([0002]).  Van Bonn et al teaches surface fluorination can provide a range of surface characteristics, including reducing the coefficient of friction ([0008]).  Therefore, since both Esposito ‘253 and Van Bonn et al are directed to ways of reducing surface friction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one known surface reducing mechanism for another, to achieve the predictable result of lowering the coefficient of friction for said surface.

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito in view of Brown and Ninomiya as applied to claim 31 above, and further in view of Gavriely (US 2008/0177159).
Claim 35. The combination discloses the invention substantially as claimed above but fails to disclose the device comprising a sensor system for determining at least one of a vital parameter and a cleaning state, and is integrated in at least one of the constricting belt and the lock.
However, in the same field of endeavor, like Esposito, Gavriely teaches a tourniquet for traumatic injury such as blood loss during a military operation (abstract, [0002]), wherein the tourniquet is provided with a sensor system integrated in the belt to detect a vital parameter (Figs. 3, 10; [0013], [0063], [0103]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a sensor system for determining a vital parameter as taught by Gavriely in order to monitor the patient for worsening conditions ([0103]).
Claim 36. The combination discloses the invention substantially as claimed above but fails to disclose at least one of a transmission and receiving unit, which facilitates forwarding of information, is integrated in at least one of the constricting belt and the lock.
However, Gavriely teaches a tourniquet (100) having a transmitter (110) (Fig. 1) integrated therein, for transmitting data to a central control ([0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a transmitting unit integrated in the constricting belt (tourniquet) as taught by Gavriely in order to monitor the data of the patient ([0020], [0069]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771